                                              Wrsoc sn~'.-                           1
                                              1 DOCl \\L~T
UNITED STATES DISTRICT COURT                  \ ELECTRO'ilCALL y FILED
SOUTHERN DISTRICT OF NEW YORK                         ooc #: __---r-:-;r-:·:-:----
STRUCTURED ASSET SALES,       LLC,                    DATE F\LLD:    /lj)   }_c -
                                                  I

                      Plaintiff,

                - against -

EDWARD CHRISTOPHER SHEERAN p/k/a ED
SHEERAN, SONY/ATV MUSIC PUBLISHING,           18 Civ. 5839 (LLS)
LLC, ATLANTIC RECORDING CORPORATION
d/b/a ATLANTIC RECORDS, BDI MUSIC                 OPINION & ORDER
LTD., BUCKS MUSIC GROUP LTD., THE
ROYALTY NETWORK, INC., DAVID PLATZ
MUSIC (USA) INC., AMY WADGE, JAKE
GOSLING and DOES 1 THROUGH 10,

                       Defendants.

      To be decided on this motion to compel document production

is whether this Court should compel defendants to produce

documents containing financial information about defendant

Edward Sheeran's live performances of "Thinking Out Loud"

 ("TOL")   -- including expenses and revenues related to ticket,

merchandise sales and endorsements from such performances, and

Sheeran's tour schedules and set lists.

      Because SAS plausibly alleges that each of Sheeran's live

performances of TOL infringed SAS's copyright in "Let's Get It

On"   ("LGO"), SAS's motion to compel is granted as to documents

containing information about Sheeran's live performances of TOL

on or after June 28, 2015.
                             BACKGROUND

     On June 28, 2018, SAS brought this action for copyright

infringement, alleging that the musical composition TOL

infringes its copyright in LGO.    SAS asserts that Sheeran has

repeatedly performed TOL live without the right to do so.    SAS

also asserts that defendants profited from those performances in

the form of ticket sales, merchandising, and endorsements.

     SAS seeks from defendants Sheeran, Sony/ATV Music

Publishing, LLC, Atlantic Recording Corporation, and The Royalty

Network,   Inc. the production of documents containing information

about Sheeran's live performances of TOL,   including expenses and

revenues related to ticket sales and merchandise sold at such

performances, as well as Sheeran's tour schedules and set lists.

It also seeks documents detailing expenses and revenues related

to endorsements and merchandising more distantly related to TOL.

     Defendants object that those requests have no causal

relationship to the alleged infringement.    They also, and more

fundamentally,   contend that ASCAP and BMI's blanket licenses

prevent Sheeran's live performances of TOL from infringing the

copyright in LGO.




                                  -2-
                                 DISCUSSION

                              Live Performances

                Sheeran's Asserted Right to Perform TOL

      Defendants argue that "as a matter of law, the public

performances of either or both TOL or LGO at any or all of the

Sheeran concerts in the United States were licensed performances

and were, as a matter of law, non-infringing."          Def.'s Mem.

Opp'n 9.    They support this argument with declarations from the

Vice Presidents of both Performing Rights Organizations ASCAP

and BMI stating that "each of the concert venues at which

Sheeran performed TOL in the United States, or the concert

promoters, held valid blanket licenses from the PROs, which

authorized the public performance of any or all compositions

within the repertories of the PROs."          Id. at 8-9; Gonzalez Deel.

~~   4-7; Reimer Deel.   ~~   3-7. They state that "It is undisputed

that both TOL and LGO are within the repertories of the PROs."

Def.'s Mem. Opp'n 9.      They also further claim that for that

reason

            . it is indisputable that, regardless of whether
       SAS will ultimately be able to prove that TOL
       infringed LGO - and Defendants submit that they will
       not be able to do so - the public performances of TOL
       at Sheeran's concerts in the United States could not,
       as a matter of law, be infringing.

Id. at 9 n.6.

       But the defendants' argument lacks a foundation: there is

no "right" to infringe.        BMI's and ASCAP's blanket and venue


                                     -3-
licenses could not grant a right to infringe, for there never

was one.

     Absent inapplicable exceptions,         1   neither the author nor any

licensee of an infringing work has the right to perform it

publicly.   The author cannot assign, to BMI or ASCAP, the

ability to include such a right in their blanket licenses, for

the author has no right to infringe, and neither BMI nor ASCAP

can create one.

     Indeed BMI's and ASCAP's forms of licenses recognize that,

for their blanket licenses stipulate that what they grant are

only rights to perform works of "which BMI [ASCAP] shall have

the right to grant public performance licenses [license non-

dramatic public performances] "         Gonzalez Deel. Ex. 2 (BMI);

Reimer Deel. Ex. 2 (ASCAP).

     As stated in United States v. BMI, 207 F. Supp. 374, 376

(S.D.N.Y. 2016), under the governing Consent Decree there is

always the prospect that BMI "might license performances of a

composition without sufficient legal right to do so, or under a

worthless or invalid copyright                   [which] may infringe an

author's rights under copyright, contract or other law."

     The blanket license can grant no more rights than the PRO

is assigned by the author.          As the Court of Appeals stated in


 Such as "fair use," for example.    They have no part in this discussion.




                                       -4-
United States v.      BMI,   720 F. App'x 14, 17    (2d Cir. 2017)

( summary order) ,

        the blanket license itself does not necessarily confer
        a right of immediate public performance: the license
        covers all the rights held by the PRO regardless of
        whether those rights are valid or invalid, exclusive
        or shared, complete or incomplete.

Any applicant may attack "the validity of the copyright of

any of the compositions in defendant's repertory.                    fl




Id.

        BMI's and ASCAP's blanket licenses conveyed to

licensees the authors'        rights to perform their songs.       They

did not convey the consent of any author to play music

which infringes his songs.         And the licenses do not

transform an infringing work into one that "could not, as a

matter of law,       be infringing."


                             Statute 0£ Limitations
        The Copyright Act states that "No civil action shall be

maintained under the provisions of this title unless it is

commenced within three years after the claim accrued."               17

U.S.C. § 507(b).        A copyright infringement claim accrues when

the copyright holder "discovers, or with due diligence should

have discovered,       the infringement."    Psihoyos v.     John Wiley &

Sons,    Inc.,   748 F.3d 120, 124-25    (2d Cir.   2014).

        Initially,    SAS contends that its May 10, 2018 motion to

intervene in the Griffin case,         Griffin v.   Sheeran,   17 Civ.    5221,


                                       -5-
put each of these Defendants on notice of SAS's claims, and

hence should be treated as the equivalent of filing a complaint.

     But even if it were, the

         . denial of a motion to intervene is analogous to
     dismissal of a complaint without prejudice, which does
     not toll the statutory filing period.

In re Napster,    Inc. Copyright Litig.,    04 Civ. 3004, 2005 WL

289977, at *4-5    (N.D. Cal. Feb. 3, 2005).    As stated in Wilson

v. Grumman Ohio Corp.,    815 F.2d 26, 27    (6th Cir. 1987),

     It is generally accepted that a dismissal without
     prejudice leaves the situation the same as if the suit
     had never been brought, and that in the absence of a
     statute to the contrary a party cannot deduct from the
     period of the statute of limitations the time during
     which the action so dismissed was pending.

     Since the denial of SAS's motion to intervene in Griffin

left it equally free to litigate its claim (with the Court

specifically noting that "SAS also does not identify any

prejudice that it would face should the motion be denied"), the

limitation statute ran until SAS commenced this action, and the

only claims for which it may recover are those that accrued

within three years prior to filing its complaint on June 28,

2018. Thus the information to which it is entitled is that

concerning those non-time-barred claims.


                           Proportionality

     To the extent each live performance of TOL was a separate,

unauthorized act infringing SAS's copyright interest in LGO, a



                                  -6-
schedule of such infringing acts, as well as the revenues and

expenses attributable to each, are proportional to the needs of

the case.    Defendants have unrivaled access to the requested

information, it has likely already been categorized and used for

defendants' own business purposes, it is germane to profits (if

sufficiently causally related to an infringing performance), and

the amount in controversy is many millions of dollars.             Fed. R.

Civ. P. 26 (b) (1).

     To the extent that defendants have already produced some

requested documents,    2   they need not duplicate those efforts.


              Revenue Unrelated to Live Performances

     SAS asserts entitlement to "the production of documents

relating to Defendants' revenues and expenses associated with

merchandise revenue, touring revenue, and endorsement revenue

linked to 'Thinking Out Loud,'" Pl.'s Mem 7, claiming that it

has "alleged facts sufficient to support an argument for a nexus

between Defendants' infringement and their indirect profits,"

id. at 9, and that

           The most explicit statement of SAS's theory comes
      in paragraphs 29 and 62 of the TAC:



2 See, e.g., Camp Deel. Ex. 1 (Sheeran's U.S. concerts between 2014 and 2019);
Zakarin Deel. 12 n.3 ("Assuming that SAS could establish that TOL infringed
LGO, it has already been provided with full disclosure from defendants as
well as ASCAP and BMI of the performance income paid with respect to all of
Sheeran's concerts in the United States.n).




                                     -7-
             29. Mr. Sheeran experienced a sharp and
             sudden rise as an international music star
             in less than eighteen (18) months as a
             direct result of the commercial success of
             the release of 'Thinking Out Loud', the lead
             single in the United States from Sheeran's
             debut album, 'X', of which 'Thinking Out
             Loud' was the hit.

             62. In 2015, 'Thinking Out Loud' was a top-
             three song as measured by performance income
             in the world. Revenue derived and/or related
             to 'Thinking Out Loud,' including but not
             limited to record sales, performance tour
             income, merchandising, synchronization and
             licensing are in the hundreds of millions of
             dollars.

Id.

      What SAS has not done is to allege facts adequate to state

a causal relationship between the particular song TOL and those

profits.     Thus it is not entitled to documents detailing

expenses and revenues unrelated to the live performances. In

Graham vs.    Prince, 265 F. Supp. 3d 366, 388   (S.D.N.Y. 2017),

Judge Stein found that the plaintiff

      adequately pled a causal nexus between the alleged
      infringement and indirect profits by alleging facts-
      such as the selection of Untitled [the allegedly
      infringing work] to appear in a catalog for the New
      Portraits exhibition and in a billboard displaying
      Prince[the alleged infringer] 's works-from which it
      can be reasonably inferred that the infringing
      photograph generated profits beyond those earned from
      the direct sale of Untitled.

      Here, SAS alleges no such facts.

      SAS has not identified any non-concert merchandise or any

endorsements for which profits are clearly attributable to TOL.


                                  -8-
Sheeran's manager, Stuart Camp, stated that "there is no TOL

branded merchandise."      He also stated that Sheeran has had only

two endorsements in the decade he has represented Sheeran: an

advertisement for "Beats Headphones" that was synchronized with

Sheeran's song "Don't" before TOL's release, and a recent

endorsement for Heinz Ketchup that involved no Sheeran music.

Camp Deel.    ~~   39, 41-43.   SAS has not disputed either of these

assertions.

     SAS's motion to compel production of documents unconnected

with the live performances is denied.


                                 CONCLUSION

     Plaintiff SAS's motion to compel document production (Dkt.

No. 129) is granted as to Document Requests 15-18 insofar as

they request documents reflecting revenues received or earned,

and expenses incurred or paid, in connection with live

performances and merchandise sold at concerts where TOL was

performed on or after June 28, 2015, including revenues received

or earned and expenses incurred or paid in connection with

multiple musical works; and Requests 27-28 seeking schedules and

set lists for performances on or after June 28, 2015.




                                     -9-
     The motion to compel (Dkt. No. 129) is denied as to

Document Requests 15-20, and 27, 28 insofar as they request

information about performances prior to June 28, 2015, or

merchandise sold before June 28, 2015, or not connected to live

performances of TOL on or after June 28, 2015.

     So ordered.

Dated:    January 15, 2020
          New York, New York


                                      LOUIS L. STANTON
                                          U.S.D.J.




                               -10-
